DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Amendment
Applicant’s response to the last Office Action, filed 03/30/2021 has been entered and made of record.

Response to Arguments
Applicant's arguments filed on 03/30/2021 have been fully considered but they are not persuasive.
Examiner finds that the currently cited art teaches the newly amended claim limitation. In particular, the primary reference Deniz at pg. 83, right column, ¶ 2 teaches scaling/resizing the overlaid glasses based on the determined inter-eye distance. This teaches ‘modifying image data corresponding to the single image overlay based at least upon the size of the face, wherein the modifying includes processing, based on a resize operation, the image data.’ Nakada, the secondary reference, teaches overlaying clothing onto a body based on a sizing operation, rather than a resizing operation (by 
It would have been obvious to one of ordinary skill in the art to have combined Deniz’s virtual apparel try-on system with Nakada’s virtual apparel try-on system (which explicitly teaches overlaying apparel onto a position below the face based on face size and position). Deniz is focused on virtual apparel overlays on the face and teaches scaling/resizing overlays. Nakada’s virtual apparel overlay includes overlaying clothing onto the body of a subject below the detected face. Nakada’s overlay is chosen based on face size and position. The combination constitutes the repeatable and predictable result of simply applying this feature of Nakada to Deniz’s apparel try-on system. Given this relevant prior art, overlaying apparel onto a body below the face cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
The Viola reference has been removed from rejection of claims 28-35. See detailed analysis below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 23-27 and 36-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deniz (“Computer vision based eyewear selector”; provided by Applicant) and Viola (“Robust Real-Time Face Detection”) in view of Nakada (US PGPub 2010/0195912).
Regarding claim 21 Deniz discloses a computing device, comprising:
a processor; (pg. 86, Table 1, teaches using a “Pentium IV 2.2 GHz CPU”)
and a memory coupled to the processor and storing instructions that, when executed by the processor, perform a method, comprising: (“Pentium IV 2.2 GHz CPU” cited above.)
obtaining, in real-time, an image using a camera associated with the computing device; (Pg. 80, Section 2, “System Overview.” Pg. 88, "Conclusion" section teaches, “This paper describes a patent-pending live-video eyeglasses selection system.”)
determining one or more features in the image; (pg. 82, last sentence left column, “The face detection system developed for the selector . . . integrates, among other cues, different classifiers based on the general object detection framework by Viola and Jones (2004): skin color, multi-level tracking, etc.”)
determining, based at least in part, on the one or more determined features, a position of a face within the image and a size of the face; (Deniz pg. 80, right column, ¶ 
receiving, in a user-interface, a selection of a single image overlay; (Pg. 83, right column, ¶ 1 discusses superimposing the glasses models. See Fig. 11 regarding glasses selection and pg. 83, right column, last paragraph.)
modifying image data corresponding to the single image overlay based at least upon the size of the face, wherein the modifying includes processing, based on a resize operation, the image data; (Deniz pg. 83, right column, ¶ 2 teaches scaling/resizing the overlaid glasses based on the determined inter-eye distance.)
displaying, in the user interface in real-time, the single image overlay at a determined position on the image; (See Fig. 11 regarding the image overlay in the user interface. Pg. 82, right column, ¶ 1-2 describes face and eye detection. Pg. 83, right column, ¶ 2 discusses placement of the glasses on the face using the landmark of the eye midpoint on the face.) 
Deniz does not expressly disclose the remaining limitations.
In the field of face detection Viola teaches facial detection including comparing the one or more determined features to a set of training data; and adjusting data associated with the one or more determined features based, at least in part, on the set of training data; determining, based at least in part, on the one or more determined features, a position of a face within the image; (Pg. 144 teaches a system of face detection in an image which sets up a cascade architecture for the classification which hones in on a subset of feature-based classifiers (each intended to provide differentiation between a face image and a non-face image) to achieve a boost in 
It would have been obvious to one of ordinary skill in the art to have applied Viola and Jones’s ‘boosted’ facial detection to Deniz’s step of face detection. While not explicitly disclosing the steps claimed, Deniz mentions that its classification is based on the “general object detection framework by Viola and Jones”. The combination constitutes the repeatable and predictable result of simply applying this common face detection algorithm to perform face detection in the way it was intended. This is not considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined. That the automatic adjustment is based at least in part on the adjusted data associated with the one or more features is taught by the combination between Deniz and Viola above.
In the field of virtual clothing overlay systems Nakada teaches determining a position of a body associated with the face based, at least in part, on the position of the face and the size of the face, modifying the single image overlay based at least upon the size of the face, wherein the modifying includes processing, based on a sizing operation, the image data, and displaying said overlay at a determined position on the body and below the face. (Nakada is a system for detecting the face of a user and overlaying decorative outfits onto the body of the person based on the face’s position In FIG. 11, a composite image was displayed having a panel image 23 simply overlaid on the subject person 21." The procedure at Fig. 11 produces the overlays shown at Figs. 13, 14 and 15 which all show this situation of overlaying clothing onto the face and body of the subject.)
It would have been obvious to one of ordinary skill in the art to have combined Deniz’s virtual apparel try-on system with Nakada’s virtual apparel try-on system (which explicitly teaches overlaying apparel onto a position below the face based on face size and position). Deniz is focused on virtual apparel overlays on the face and teaches scaling/resizing overlays. Nakada’s virtual apparel overlay includes overlaying clothing onto the body of a subject below the detected face. Nakada’s overlay is chosen based on face size and position. The combination constitutes the repeatable and predictable result of simply applying this feature of Nakada to Deniz’s apparel try-on system. Given this relevant prior art, overlaying apparel onto a body below the face cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 23 the above combination discloses the computing device of claim 21, further comprising instructions for detecting a gesture in the image to alter an 
Regarding claim 24 the above combination discloses the computing device of claim 21, wherein tracking, in real-time, a position of the one or more features in the image comprises tracking an area of skin in the image. (Deniz, pg. 82, right column, ¶ 1 teaches that the Viola and Jones detection framework includes skin detection. This Viola and Jones detection framework is used for facial tracking (pg. 82, right column, ¶ 3). Pg. 84, Fig. 10, “Facial Tracking,” Also see pg. 83, left column, ¶ 1 regarding facial tracking.)
Regarding claim 25 the above combination discloses the computing device of claim 21, further comprising instructions for isolating the face in the image from other portions of the image during the facial recognition. (Deniz pg. 84, right column, second paragraph from bottom describes the extracted face rectangle. Fig. 7 shows examples of extracted face rectangles.)
Regarding claim 26 the above combination discloses the computing device of claim 21, further comprising instructions for distinguishing between facial portions of the image and non-facial portions of the image. (See rejection of claim 25.)
Regarding claim 27 the above combination discloses the computing device of claim 21, wherein the selected image overlay is a pre-stored image. (Deniz pg. 84, left column, ¶ 1, “Glasses models are stored as images.”)
Regarding claim 36 the above combination discloses computer executable instructions that, when executed by a processing unit, performs a method, comprising:

determining one or more features within of the image; (Deniz pg. 83, left column, ¶ 1, “Thus, during detection, different eye, nose and mouth candidates are obtained making use of trackers and detectors in specific areas receiving a selection of one or more image overlays”)
determining a position of a body within the image based, at least in part, on the one or more features of the face within the image; (Pg. 82, right column, ¶ 1-2 describes face and eye detection. Pg. 83, right column, ¶ 2 discusses placement of the glasses on the face using the landmark of the eye midpoint on the face.)
receiving, in the user interface, a selection of an image overlay from a plurality of image overlays; (Pg. 83, right column, ¶ 1 discusses superimposing the glasses models. See Fig. 11 regarding glasses selection and pg. 83, right column, last paragraph.)
automatically adjusting a size of image data corresponding to the image overlay based, at least in part, on a size of the face within the image; (Deniz pg. 83, right column, ¶ 2 teaches using the inter-eye distance to determine the size of face and scale and glasses.)
applying, in real-time, the image overlay to at least a portion of the image based, at least in part, on the position of the body within the image; (Deniz pg. 83, right column, ¶ 1-2 discusses superimposing the glasses models onto the detected face. Pg. 88, "Conclusion" section teaches, “This paper describes a patent-pending live-video eyeglasses selection system.”)

Regarding comparing features within the image to a set of training data; adjusting data associated with features within the image based, at least in part, on the set of training data; wherein the selected image overlay is applied to one or more of the first portion of the image and the second portion of the image based, at least in part, on the adjusted data, determining a position of a body associated with the face based, at least in part, on the position of the face and displaying said overlay at a determined position on the body and below the face, see detailed analysis of the combination between Deniz, Viola and Nakada as taught in the rejection of claim 21.
Claim 36 is a computer-readable storage medium. Deniz does not expressly disclose a computer readable recording medium, but does disclose a computer (pg. 86, Table 1, teaches using a “Pentium IV 2.2 GHz CPU”). However, examiner notes that both the concept and advantage of using a computer readable storage medium to store the method steps performed by a computer is notoriously well known and practiced in the art, and therefore would have been obvious to incorporate with predictable result and without undue experimentation. Official Notice is applied here. Please see above for detailed analysis.
Regarding claim 37 the above combination discloses the computer-readable storage medium of claim 36, further comprising instructions for tracking movement of one or more portions of the image. (See rejection of claim 29.)
Regarding claim 38 the above combination discloses the computer-readable storage medium of claim 37, further comprising instructions for changing the 
Regarding claim 39 the above combination discloses the computer-readable storage medium of claim 36, further comprising instructions for:
modifying a pre-stored image; and (Deniz pg. 83, right column, ¶ 2, “Glasses models are scaled.”)
using the pre-stored image as the image overlay.(Deniz pg. 84, left column, ¶ 1, “Glasses models are stored as images.”)
Regarding claim 40 the above combination discloses the computer-readable storage medium of claim 36, further comprising instructions for altering a size of the selected image overlay based, at least in part, on a determined size of the face within the image. (See rejection of claim 32.)
Regarding claim 41 the above combination discloses the computing device of claim 21, further comprising instructions for classifying the one or more features in the image. (See rejection of claim 21 regarding detection and classification of the face in the image.)
Claims 28-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deniz (“Computer vision based eyewear selector”; provided by Applicant) in view of Nakada (US PGPub 2010/0195912).
Regarding claim 28 the above combination discloses a method, comprising:
receiving, by a camera associated with a computing device, an image in real-time; (See rejection of claim 21, ‘obtaining’ limitation.)

determining a position of a face within the image; and (See Deniz pg. 82, Section 4, “Face and eye detection,”)
modifying image data corresponding to the single image overlay based at least upon the size of the face, wherein the modifying includes processing, based on a resize operation, the image data; (Deniz pg. 83, right column, ¶ 2 teaches scaling/resizing the overlaid glasses based on the determined inter-eye distance.)
applying the single image overlay to at least a portion of the image based at least in part, on the determined position of the face within the image; (Deniz pg. 83, right column, ¶ 1-2 discusses superimposing the glasses models onto the face including placement of the glasses on the face using the landmark of the eye midpoint on the face. Pg. 88, "Conclusion" section teaches, “This paper describes a patent-pending live-video eyeglasses selection system.”)
providing the image and the single image overlay in a user interface (See rejection of claim 21.)
Regarding determining a position of a body associated with the face based, at least in part, on the position of the face and displaying said overlay at a determined position on the body and below the face, see detailed analysis of the combination between Deniz, Viola and Nakada as taught in the rejection of claim 21.
Regarding claim 29 the above combination discloses the method of claim 28, further comprising tracking movement contained within the image and causing the 
Regarding claim 30 the above combination discloses the method of claim 28, further comprising altering the image based on a detected movement within the image. (See rejection of claim 29.)
Regarding claim 31 the above combination discloses the method of claim 28, wherein applying the single image overlay to the image comprises auto-fitting at  least a portion of the single image overlay to at least a portion of the image. (Deniz pg. 83, right column, ¶ 2 teaches using the inter-eye distance to determine the size of face and scale the glasses.)
Regarding claim 32 the above combination discloses the method of claim 28, further comprising determining a size of the face within of the image. (Deniz pg. 83, right column, ¶ 2 teaches using the inter-eye distance to determine the size of face and scale and glasses.)
Regarding claim 33 the above combination discloses the method of claim 32, wherein further comprising automatically adjusting a size of the selected image overlay based, at least in part, on the determined size of the face within of the image. (As above, Deniz pg. 83, right column, ¶ 2 teaches using the inter-eye distance to determine the size of face and automatically scale the glasses.)
claim 34 the above combination discloses the method of claim 28, wherein the image overlay is an item of virtual apparel. (Deniz teaches overlaying glasses (pg. 83).)
Regarding claim 35 the above combination discloses the method of claim 28, wherein determining a position of the face within the image by tracking skin color associated with the face within of the image. (Deniz, pg. 82, right column, ¶ 1 teaches that the Viola and Jones detection framework includes skin detection. This Viola and Jones detection framework is used for facial tracking (pg. 82, right column, ¶ 3).)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Raphael Schwartz/
Examiner, Art Unit 2661
/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661